Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EPO 18200394.7, filed in EPO on 10/15/2018.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Figure 1, Figure 2 drawings are difficult to review with respect to the specification. The drawings are objected to because the Examiner may require and is requiring descriptive text labels, “Figure 1 item s10 is an unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 9, 14, 15, 16, 17, 18, 19, 20, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. Patent Pub No. 2012/0121133, hereafter referred to as Park) in view of Wu et al (U.S. Patent Pub. No. 2019/0246921, hereafter referred to as Wu).

Regarding Claim 1, Park teaches a computer-implemented method for evaluating a condition of a person, comprising: 
acquiring a first image of at least a mouth of the person at a first time at which the person performs a first facial expression (paragraph 61, Figure 5 item 480, Park teaches a capturing a first mouth face image.); 
determining at least one characteristic of the first facial expression based at least on the first image acquired (paragraph 60, Park teaches determining if the mouth is opening or closing.); 
acquiring a second image of at least the mouth of the person at a second time at which the person performs a second facial expression, the first facial expression and the second facial expression being of a same first type of facial expression (paragraph 61, Figure 5 item 481, Park teaches capturing a second mouth face image.); 
determining at least one characteristic of the second facial expression based at least on the second image acquired (paragraph 60, Park teaches determining if the mouth is opening or closing.); 
paragraph 74, Park teaches determining the difference between the frames.).
Park does not explicitly disclose generating an output signal indicating the condition of the person based at least on the at least one difference determined.
Wu is in the same field of art of facial recognition. Further, Wu teaches generating an output signal indicating the condition of the person based at least on the at least one difference determined (paragraph 31, paragraph 40, Wu teaches the person fatigue facial expression.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating the deep learning classifying that is taught by Wu, to make the invention that capture facial images, comparing facial images and determine the facial expression to determine if the person is fatigued; thus, one of ordinary skilled in the art would be motivated to combine the references since it is necessary to develop an appropriate method to achieve contactless-type monitoring heart rate and facial expression without any wearable devices attached on the athletes' body, and this contactless-type method shall also be able to judge whether the athlete is under overtraining status or not by monitoring the fatigue, endurance and performance (paragraph 7, Wu).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Park in view of Wu discloses wherein of at least one of the determining of the at least one characteristic of the first facial expression and the determining of paragraph 40-paragraph 42, Wu).  

	
In regards to Claim 3, Park in view of Wu discloses wherein at least one of a first characteristic of the at least one characteristic of the first facial expression and a first characteristic of the at least one characteristic of the second facial expression is a digital representation of a mouth line of the mouth of the person (paragraph 62, Park).  

In regards to Claim 4, Park in view of Wu discloses wherein at least one of a second characteristic of the at least one characteristic of the first facial expression and a second characteristic of the at least one characteristic of the second facial expression is a state of at least one facial muscle of the person (paragraph 60-paragraph 62, Park).  

In regards to Claim 9, Park in view of Wu discloses acquiring a first comparison image of at least the mouth of the person at the first time at which the person performs a specific second type of facial expression (paragraph 60-paragraph 62, Park), wherein the determining of the at least one characteristic of the first facial expression is additionally based on the first comparison image acquired (paragraph 60-paragraph 62, Park).  

Regarding Claim 14, Park teaches a system for evaluating a condition of a person, comprising: 
an image capturing device (paragraph 61, Park) configured to: 
paragraph 61, Figure 5 item 480, Park teaches a capturing a first mouth face image.), and acquire a second image of at least the mouth of the person at a second time at which the person performs a second facial expression, the first facial expression and the second facial expression being of a same first type of facial expression (paragraph 61, Figure 5 item 481, Park teaches capturing a second mouth face image.); and  
a computing device configured to: 
determine, based at least on the first image acquired, at least one characteristic of the first facial expression (paragraph 61, Figure 5 item 481, Park teaches capturing a second mouth face image.); 
determine, based on at least the second image acquired, the at least one characteristic of the second facial expression (paragraph 60, Park teaches determining if the mouth is opening or closing.);
determine a difference between the at least one characteristic of the first facial expression determined and the at least one characteristic of the second facial expression determined (paragraph 74, Park teaches determining the difference between the frames.).
Park does not explicitly disclose generate an output signal, indicating the condition of the person based at least on the difference determined.  
Wu is in the same field of art of facial recognition. Further, Wu teaches generate an output signal, indicating the condition of the person based at least on the difference determined (paragraph 31, paragraph 40, Wu teaches the person fatigue facial expression.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 15, Park in view of Wu discloses an interface, to output the output signal (paragraph 34, Park).  

In regards to Claim 16, Park in view of Wu discloses a non-transitory computer-readable data storage medium storing executable program code configured to, when executed by at least one processor, perform the method of claim 1 (paragraph 24, Park).  

Regarding Claim 17, Park teaches a computer-implemented method for evaluating a condition of a person, comprising: 
determining at least one characteristic of a first facial expression of at least a mouth of the person, at a first time at which the person performs the first facial expression, based at least on a first image previously captured (paragraph 61, Figure 5 item 480, Park teaches a capturing a first mouth face image.); 
paragraph 60, Park teaches determining if the mouth is opening or closing.), the first facial expression and the second facial expression being of a same first type of facial expression (paragraph 61, Figure 5 item 481, Park teaches capturing a second mouth face image.); 
determining at least one difference between the at least one characteristic of the first facial expression determined and the at least one characteristic of the second facial expression determined (paragraph 74, Park teaches determining the difference between the frames.).
Park does not explicitly disclose generating an output signal indicating the condition of the person based at least on the at least one difference determined.
Wu is in the same field of art of facial recognition. Further, Wu teaches generating an output signal indicating the condition of the person based at least on the at least one difference determined (paragraph 31, paragraph 40, Wu teaches the person fatigue facial expression.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park by incorporating the deep learning classifying that is taught by Wu, to make the invention that capture facial images, comparing facial images and determine the facial expression to determine if the person is fatigued; thus, one of ordinary skilled in the art would be motivated to combine the references since it is necessary to develop an appropriate method to achieve contactless-type monitoring heart rate and facial expression without any wearable devices attached on the athletes' body, and this contactless-type method shall also be able to judge whether the athlete is under overtraining status or not by monitoring the fatigue, endurance and performance (paragraph 7, Wu).


In regards to Claim 18, Park in view of Wu discloses wherein of at least one of the determining of the at least one characteristic of the first facial expression and the determining of the at least one characteristic of the second facial expression, is performed using a trained machine learning entity (paragraph 25-paragraph 27, Wu).  

In regards to Claim 19, Park in view of Wu discloses wherein at least one of the acquiring of the first image and the acquiring of the second image comprises acquiring a video of at least the mouth of the person and determining a characterizing frame of the video acquired as the at least one of the first image acquired and the second image acquired (paragraph 25-paragraph 27, Wu).  

In regards to Claim 20, Park in view of Wu discloses wherein the characterizing frame of the video acquired is automatically determined based on a criterion (paragraph 40, Wu).  


In regards to Claim 22, Park in view of Wu discloses wherein a user or the person is prompted to select one of the frames of the video acquired as the characterizing frame (paragraph 25-paragraph 27, Wu).  

Regarding Claim 23, Park teaches a non-transitory computer-readable data storage medium storing executable program code configured to, when executed by at least one processor, perform at least: 
determining at least one characteristic of a first facial expression of at least a mouth of a person (paragraph 61, Figure 5 item 480, Park teaches a capturing a first mouth face image.), at a first time at which the person performs the first facial expression, based at least on a first image previously captured (paragraph 61, Figure 5 item 480, Park teaches a capturing a first mouth face image.); 
determining at least one characteristic of a second facial expression of at least a mouth of a person, at a second time at which the person performs the second facial expression, based at least on a second image previously captured (paragraph 61, Figure 5 item 481, Park teaches capturing a second mouth face image.), the first facial expression and the second facial expression being of a same first type of facial expression (paragraph 60, Park teaches determining if the mouth is opening or closing.); 
determining at least one difference between the at least one characteristic of the first facial expression determined and the at least one characteristic of the second facial expression determined (paragraph 74, Park teaches determining the difference between the frames.).
Park does not explicitly disclose generating an output signal indicating a condition of the person based at least on the at least one difference determined.
Wu is in the same field of art of facial recognition. Further, Wu teaches generating an output signal indicating a condition of the person based at least on the at least one difference determined (paragraph 31, paragraph 40, Wu teaches the person fatigue facial expression.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (U.S. Patent Pub No. 2012/0121133, hereafter referred to as Park) in view of Wu et al (U.S. Patent Pub. No. 2019/0246921, hereafter referred to as Wu) in view of Yamaya et al (U.S. Patent Pub. No. 2017/0185827).

Regarding Claim 5, Park in view of Wu teaches facial recognition imaging system.
Park in view of Wu does not explicitly disclose wherein at least one of the acquiring of the first image and the acquiring of the second image comprises acquiring a video of at least the mouth of the person and determining a characterizing frame of the video acquired as the at least one of the first image acquired and the second image acquired.
paragraph 30-paragraph 32, Yamaya teaches capturing images of the emotion.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park in view of Wu by incorporating the imaging capturing via video camera that is taught by Yamaya, to make the invention that capture video image and the performs facial recognition on the face and mouth region to determine the level fatigue for a person; thus, one of ordinary skilled in the art would be motivated to combine the references since the system can estimate the emotion of the target individual with high accuracy, because emotion estimation is accomplished without being influenced by whether or not the target individual is speaking, when the emotion of the target individual using the target individual facial images is estimated (paragraph 89, Yamaya).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims 6, 7, 8, 10, 11, 12, 13, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665